Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amendment filed 15 December 2020 has been entered.  Currently Claims 13-32 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 13, 15, 16, 20 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lew (U.S. Patent No. 8,331,749).
Regarding Claims 13 and 20,  Lew discloses in Figures 1-3 and 7, an illumination device and inherently a method for operating and llumination device for displaying a linear light (light is emitted through display opening 140), comprising: a plurality of optical waveguides (waveguide 
Regarding the claimed invention being “a device for a motor vehicle” as recited in the preamble of Claims 1 and 20, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Lew was considered capable of performing the cited intended use. 
Regarding Claim 15, Lew discloses in Figures 1-3 and 7,  the illumination device according to claim 13, wherein the optical waveguides 320 are arranged in the region of their respective second end faces in a plane that runs at least substantially parallel to a main emission direction of the illumination device 200.
Regarding Claims 16 and 27, Lew discloses in Figures 1-3 and 7, the illumination device according to claim 13, wherein a fixing element 715 of the illumination device is configured to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

14, 22 and 25- 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lew (U.S. Patent No. 8,331,749)
Lew discloses that the waveguide 320 is coupled to the light emitter 200 screen, but does not explicitly disclose a separate coupling element for transforming an emission angle of the screen to an angle of incidence of the optical waveguides is arranged between the plurality of optical waveguides and the screen.
It would have been obvious to one of ordinary skill in the art to use seperte coupler to improve the optical coupling between the waveguide 320 and display 200 because the known technique of using a coupler in such a way was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 22, Lew does not explicitly disclose the method according to claim 20, wherein the illumination device is adapted to a user's brightness requirement by means of a brightness control, in particular dimming, of individual light sources.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide means for adjusting the intensity of each light source, since it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 25, Lew discloses in Figure 1,  the illumination device according to claim 14, wherein the optical waveguides 710, are arranged in the region of their respective second end faces in a plane that runs at least substantially parallel to a main emission direction of the illumination device 200.
Regarding Claim 26, Lew discloses in Figures 1-3 and 7, the illumination device according to claim 14, wherein a fixing element 715 of the illumination device is configured to optically couple the respective first end faces of each of the plurality of optical waveguides 710 exclusively to only one or to multiple predetermined pixels of the screen 205 (Col 7, lines 45-50).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lew (U.S. Patent No. 8,331,749) asapplied to Claim 14 and further in view of Preisler (U.S. PG Publication No.  2015/0307033). 
Lew does not disclose at least one diffuser plate is configured to diffuse light emitted through the optical waveguides 320 710.
Preisler discloses a display area with a diffusing plate or layer 22 for diffusing light out of the display (Para 0014). 
It would have been obvious to one of ordinary skill in the art to have a diffusing layer o or plate covering the display opening 140.  All the claimed elements in Lew and Preisler were known in the prior art and one skilled in the art could have combined the translucent or diffusing decorative layer with the opening 140 as claimed with no change in their respective functions, and the combination would have yielded the predictable result of providing a uniform illumination feature to reduce glare to one of ordinary skill in the art at the time of filing.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 17-19 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lew (U.S. Patent No. 8,331,749) in view of Preisler (U.S. PG Publication No.  2015/0307033). 
Regarding Claims 17 and 29-30, Lew does not disclose at least one diffuser plate (8) is configured to diffuse light emitted through the optical waveguides 320 710.
Preisler discloses a display area with a diffusing plate or layer 22 for diffusing light out of the display (Para 0014). 
It would have been obvious to one of ordinary skill in the art to have a diffusing layer o or plate covering the display opening 140.  All the claimed elements in Lew and Preisler were known in the prior art and one skilled in the art could have combined the translucent or diffusing decorative layer with the opening 140 as claimed with no change in their respective functions, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding Claim 18, Lew discloses in Figure 1, the illumination device according to claim 17, wherein the precisely one line by which the linear light distribution of the opening 40 is defined does not have a bend of more than 90°, in particular of more than 45°.
Regarding Claim 19, Lew does not disclose  the emitting part 140 is arranged on a vehicle component, in particular a door or a dashboard, of the motor vehicle.
Presider discloses a display on a dashboard of a vehicle. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use the information display of Lew in a dashboard of a vehicle, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Allowable Subject Matter
Claim 21, 23-24 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solntsev (U.S. Patent No. 6,628,867) discloses a display with pixelated light soruces and waveguides 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875